PER CURIAM
In this workers’ compensation case, claimant made a claim for an occupational disease, which she described as “[wjorking over number of year [sic], numbness, tingling, ect [sic] on putty machine for 17 years. ’ ’ She described the nature of the disease as “carpel [sic] tunnel.” The referee concluded that the condition was not compensable. On review, the Board reversed, holding that claimant’s “upper extremity” condition was compensable. The Board’s order is not entirely clear, because it finds an upper extremities condition compensable, when the claim was for carpal tunnel syndrome. Regardless of how the Board characterized the condition, there is no dispute that there is substantial evidence to support a finding that the condition for which claimant sought compensation, carpal tunnel syndrome, was caused in major part by claimant’s employment. We understand the Board’s order to decide no more than that claimant’s carpal tunnel syndrome is compensable. Accordingly, we affirm.
Affirmed.